Exhibit 10.2















SHARED SERVICES AGREEMENT
among
WESTERN REFINING SOUTHWEST, INC.


WESTERN REFINING COMPANY, L.P.
and
NORTHERN TIER ENERGY LLC
























--------------------------------------------------------------------------------




SHARED SERVICES AGREEMENT
This SHARED SERVICES AGREEMENT (“Agreement”) is entered into as of October 30,
2014, to be effective as of September 1, 2014 (the “Effective Date”), by and
among (a) Western Refining Southwest, Inc. an Arizona corporation, and Western
Refining Company, L.P., a Delaware limited partnership (collectively,
“Western”), on behalf of themselves and the other Western Parties (as defined
herein), and (b) Northern Tier Energy LLC, a Delaware limited liability company
(“Northern Tier”), on behalf of itself and the Northern Tier Parties (as defined
herein). The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties”.
R E C I T A L S:
WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to the
amount to be paid by Northern Tier for certain general and administrative
services to be performed by Western and its Subsidiaries (as defined herein) for
and on behalf of the Northern Tier Parties (as defined herein) and Northern
Tier’s obligations to reimburse Western and its Subsidiaries for certain costs
and expenses incurred in connection therewith; and
WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to the
amount to be paid by the Western Parties for certain general and administrative
services to be performed by Northern Tier and its Subsidiaries (as defined
herein) for and on behalf of the Western Parties (as defined herein) and
Western’s obligations to reimburse Northern Tier and its Subsidiaries for
certain costs and expenses incurred in connection therewith.
NOW, THEREFORE, in consideration of the promises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
1.1    Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

1

--------------------------------------------------------------------------------




“Limited Partner” is defined in the Partnership Agreement.
“Northern Tier Parties” means Northern Tier, Northern Tier Oil Transport, LLC,
St. Paul Park Refining Co. LLC and Northern Tier Retail Holdings LLC and any of
their Subsidiaries.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Northern Tier Energy LP, dated as of July 31, 2012, as
such agreement is in effect on the Effective Date.
“Partnership Change of Control” means Western ceases to Control the general
partner of the Partnership.
“Partnership” means Northern Tier Energy, LP, a Delaware limited partnership.
“Party” and “Parties” are defined in the introduction to this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, Controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.
“Western Parties” means Western Refining Company, L.P. and Western Refining
Southwest, Inc. and any of either or their Subsidiaries. “Western Party” means
any of the Western Parties.
ARTICLE II
Services


2.1    Provision of Services.
(a)    Western agrees to provide, an agrees to cause its Subsidiaries to
provide, on behalf of the Northern Tier Parties and for the Northern Tier
Parties’ benefit, the services set forth on Exhibit A-1, which such services
(collectively, the “Western Services”) are necessary to run the

2

--------------------------------------------------------------------------------




business of the Northern Tier Parties (the “NTI Business”), and such other
services as may be agreed by the Parties in writing from time to time.
(b)    Northern Tier agrees to provide, and agrees to cause its Subsidiaries to
provide, on behalf of the Western Parties and for the Western Parties benefit,
the services set forth on Exhibit B-1, which such services (collectively, the
“NTI Services”) are necessary to run the business of the Western Parties (the
“Western Business”), and such other services as may be agreed by the Parties in
writing from time to time.
(c)    All NTI Services and Western Services provided hereunder, as applicable,
shall be done in a safe and workmanlike manner consistent with standard industry
practices.
(d)    Notwithstanding anything herein to the contrary, and in recognition of
the fact that the services to be performed and provided by the Parties hereunder
are to be furnished, performed and provided in exchange for the reimbursement
provided herein, the Parties shall only be liable to one another for gross
negligence or willful misconduct in the performance of their obligations
hereunder, AND NO PARTY NOR ANY OF ITS AFFILIATES OR AGENTS AS SUCH PARTY SHALL
APPOINT TO PERFORM DUTIES HEREUNDER OR THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES,
SUCCESSORS, TRANSFEREES AND ASSIGNEES, SHALL BE LIABLE TO THE OTHER PARTY OR
PERSONS WHO HAVE ACQUIRED INTERESTS IN THE OTHER PARTY, WHETHER AS SHAREHOLDERS,
PARTNERS, ASSIGNEES OR OTHERWISE, FOR ERRORS IN JUDGMENT OR FOR ANY ACTS OR
OMISSIONS THAT DO NOT CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
2.2    Reimbursement for Services.
(a)    Northern Tier hereby agrees to reimburse the Western Parties for all cash
expenses and expenditures that the Western Parties and their Subsidiaries incur
or payments the Western Parties and their Subsidiaries make on behalf of the
Northern Tier Parties in connection with providing the Western Services, as well
as for certain other direct or allocated costs and expenses incurred by the
Western Parties and their Subsidiaries on behalf of the Northern Tier Parties,
in each case as provided in Exhibit A-2.
(b)    Western hereby agrees to reimburse the Northern Tier Parties for all cash
expenses and expenditures that the Northern Tier Parties and their Subsidiaries
incur or payments the Northern Tier Parties or their Subsidiaries make on behalf
of the Western Parties in connection with providing the NTI Services, as well as
for certain other direct or allocated costs and expenses incurred by the
Northern Tier Parties and their Subsidiaries on behalf of the Western Parties,
in each case, as provided in Exhibit B-2.

3

--------------------------------------------------------------------------------




(c)    Within ten (10) days following the end of each calendar month, each of
Western, on behalf of the Western Parties, on the one hand, and Northern Tier,
on behalf of the Northern Tier Parties, on the other hand, shall deliver to the
other party an invoice or other mutually acceptable record of the fees owed to
such party for services performed under Section 2.1(a) or Section 2.1(b) hereof
during the prior calendar month, as applicable. Such reimbursements shall be
made on or before the twenty-first (21st) calendar day of the month following
the month such costs and expenses are incurred. As long as Western is an
Affiliate of Northern Tier, Western and Northern Tier may settle Northern Tier’s
financial obligations to the Western Parties through the Western Parties’ normal
intercompany settlement processes, which shall include the netting of such
obligations, in which case the Party, if any, owning payment after effectuating
such netting shall reimburse the other Party on or before the twenty-first
(21st) calendar day of the month as set forth above.
(d)    For the avoidance of doubt, the costs and expenses set forth in
Section 2.2(a) shall be paid by Northern Tier in addition to, and not as a part
of or included in, certain expenses of Western that are reimbursed under the
Partnership Agreement.
ARTICLE III
Miscellaneous


3.1    Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
3.2    Notice. All notices or requests or consents provided for by, or permitted
to be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 3.2.
If to the Western Parties:
Western Refining, Inc. (or applicable subsidiary)

123 W. Mills Ave



4

--------------------------------------------------------------------------------




El Paso, Texas 79901

Attn: President – Refining and Marketing

Facsimile: 602-683-5736
With a copy to:
Western Refining, Inc. (or applicable subsidiary)

123 W. Mills Ave

El Paso, Texas 79901

Attn: Office of the General Counsel

Facsimile: 602-797-2650

5

--------------------------------------------------------------------------------






If to the Northern Tier Parties:
Northern Tier Energy LLC

1250 W. Washington Street, Suite 300

Tempe, Arizona 85281

Attn: Chief Financial Officer

Facsimile: 602-302-5450
With a copy to:
Northern Tier Energy LLC

1250 W. Washington Street, Suite 300

Tempe, Arizona 85281

Attn: Office of the General Counsel

Facsimile: 602-797-2607
3.3    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
3.4    Termination of Agreement. This Agreement may be terminated by Western or
Northern Tier upon a Partnership Change of Control.
3.5    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
3.6    Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that Northern Tier may make a collateral assignment
of this Agreement solely to secure working capital financing for Northern Tier.

6

--------------------------------------------------------------------------------




3.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.
3.8    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
3.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
WESTERN REFINING SOUTHWEST, INC.


By:    /s/ Gary R. Dalke    
Name:    Gary R. Dalke
Title:    Chief Financial Officer




WESTERN REFINING COMPANY, L.P.

By: Western Refining GP, LLC, its general partner


By:    /s/ Gary R. Dalke    
Name:    Gary R. Dalke
Title:    Chief Financial Officer






NORTHERN TIER ENERGY LLC


By:    /s/ David Bonczek    
Name:    David Bonczek
Title:    Executive Vice President and Chief

    Financial Officer











[Signature Page to Shared Services Agreement]



--------------------------------------------------------------------------------




Exhibit A-1

Western Services
SERVICES TO BE PROVIDED BY WNR TO NTI


A.
COMMERCIAL / WHOLESALE



1.
Commercial Risk Management and Compliance services, consisting of management and
administration of Commercial Risk Management Policy (“RM Policy”) and commercial
compliance systems and processes, as follows:



i.
identification, measurement and reporting of risk exposure;

ii.
recordation, reporting and validation of commercial activities;

iii.
procurement and maintenance of RM Policy certifications;

iv.
maintenance of Delegation of Authority matrices;

v.
administration and management of commercial contracts including counterparty and
internal distributions; and

vi.
Management and administration of and service on Commercial Risk Management
Committee including facilitation of meetings and preparation and maintenance of
agendas, minutes and associated materials.



2.
Rail services, consisting of coordination of management and scheduling of all
rail movements involving commercial operations and management of leased and/or
owned proprietary railcars, including third party contracts for tankage and
engine services.



3.
Supply and Trading Services, consisting of monitoring of market conditions to
trade bulk quantities of crude oil, gasoline, diesel, jet, feedstocks and
blendstocks as needed to support the refining and marketing functions.



4.
Scheduling Services, consisting of management of the scheduling of crude oil,
intermediate and product movements to support the commercial needs and
commitments of the refining and marketing functions.



5.
Marketing Services, consisting of customer engagement, price discovery, contract
negotiation and sales execution.



B.
IT SERVICES



1.
IT Resources and Staffing services, consisting of:







--------------------------------------------------------------------------------




a.
Management and maintenance of IT resources and staffing to support the IT needs
of NTI including but not limited to Retail, Refining, Logistics & Wholesale,
Governance, Cyber Security, Network & Communications, Enterprise applications
and IT Infrastructure;



b.
Evaluation, implementation and coordination of consolidation and/or sharing of
IT data centers, networks, communications and server infrastructures, disaster
recovery systems, licenses, software, applications and hardware between WNR,
WNRL and NTI, as appropriate to capture synergies and reduce costs; and



c.
Consultation and audit services regarding General Computer Controls, software
vendors and other IT matters, as requested.



C.
LEGAL



1.
Legal services in support of the following:



a.
Contracts;

b.
Securities and NYSE Compliance;

c.
Corporate Governance;

d.
Litigation Management;

e.
Regulatory Compliance;

f.
Finance; and

g.
Mergers and Acquisitions.



D.
TREASURY



1.
Credit services, consisting of:



a.
Management of credit department (people, processes, policies);

b.
Credit approvals and risk analysis; and

c.
Liaison with other functional leaders on credit issues and outside firms (legal
department, collection agency, credit reports, etc.).



2.
Cash Management services, consisting of:



a.
Management of treasury department (people, processes, policies);

b.
Daily cash management (make payments (wires, ACH’s), cash position, funding
accounts, etc.); and

c.
Bank administration for all accounts, direct debit and account structure; and
cash forecasting and tracking historical actual, accounting support.





--------------------------------------------------------------------------------






3.
Treasury Operations services, consisting of:



a.
Preparation and submission of debt compliance certificates, borrowing base and
interest and fee payments;

b.
Credit card administration and support including internal and external audits;
and

c.
Management and maintenance of bank relations, treasury metrics and reporting.



4.
Supplier Credit services, consisting of:



a.
Credit support for existing and new suppliers, including negotiation and
preparation of agreements, obtaining credit, and credit applications;

b.
Administration of supplier credit risk including reporting and tracking of
activity; and

c.
Management of letters of credit and prepayments.



5.
Capital Structure services, consisting of:



i.
Capital structure management, including debt, lease financing, equity and
working capital;

ii.
Management of rating agencies and bank relationships;

iii.
Investor relations support;

iv.
Evaluation and support relating to refinancings, offerings and other debt and
capital activities; and

v.
Support for business development including due diligence relating to
treasury/finance for mergers and acquisitions.



E.
CORPORATE COMPLIANCE / ENVIRONMENTAL / HSSR



1.
Corporate Risk and Compliance services, consisting of:



i.
Administration of insurance coverage and claims;

ii.
Risk assessment mapping and mitigation;

iii.
Development and management of compliance management structure, administration,
reporting and resolution; and

iv.
Development and management of Enterprise Risk and Compliance Committee and
associated compliance activities.







--------------------------------------------------------------------------------




2.
Environmental services, consisting of:



a.
Corporate oversight over environmental compliance programs addressing all
environmental media and fuel quality, including:



1.
Management of corporate audits of environmental programs and management
systems; 

2.
Management of corporate audits of fuel quality laboratories;  

3.
Management of audits of fuel quality assurance for distribution systems
downstream of refinery;

4.
Tracking of proposed environmental regulations; communication of developing
changes to facility personnel; and transfer of knowledge to establish initial
compliance programs for new regulatory requirements;

5.
Assistance to Governmental Affairs and other departments in reviewing draft
environmental legislation and advocating regulatory language favorable to
facilities. 



b.
Support to facility management and environmental compliance staff, including:



6.
Consultation and assistance with negotiations regarding remediation activities,
including financial assurance, permit actions, enforcement actions and other
actions pending before environmental agencies, as requested;  

7.
Provision of regulatory interpretations, guidance and training, as requested;  

8.
Review of and comment on draft correspondence and reports to/from environmental
agencies, as requested; and

9.
Provision of technical consultation for Legal and outside environmental counsel,
as requested. 



c.
Support for business development, consisting of management of environmental due
diligence for mergers and acquisitions; and review of and comment on
environmental text in purchase and sales agreements.



d.
Reporting regarding audits to Compliance Officer, Legal and Senior Management.







--------------------------------------------------------------------------------




e.
Support for employee development including organization and coordination of
network meetings for environmental staff of WNR, WNRL and NTI; and support of
training efforts to increase the experience level of environmental staff.



3.
Health, Safety, Security and Reliability (“HSSR”) services, consisting of:



a.
Audits and Benchmarking, including periodic reviews, assessments and
benchmarking of safety, PSM and reliability management systems and practices;



b.
Development and exchange of standards and best practices, including providing
access to existing and future PSM and Mechanical Integrity standards and Equity
Engineering practices;



c.
Technical advisory services to the NTI Safety & Risk Management Committee, as
requested;



d.
Consultation regarding PSM / MI / Emergency Planning & Response Consulting, as
requested, including consulting services in PSM/MI and EP&R issues and
participation in major incident investigations and root cause failure analyses;
and



e.
Support for employee development including organization and coordination of
network meetings for HSSR staff of WNR, WNRL and NTI to share lessons learned
and best practices; and



f.
Support of training efforts to increase the experience level of HSSR staff.



F.
CORPORATE PLANNING AND DEVELOPMENT



1.
Corporate Planning services, consisting of:



a.
Consultation regarding commodity price forecasting and planning, as requested;

b.
Development and maintenance of planning tools including linear program models,
scheduling systems, and blending evaluation tools. Provide support to users of
the tools including troubleshooting, interpretation of results, and
functionality enhancement planning and implementation;

c.
Support for employee development and training; and





--------------------------------------------------------------------------------




d.
Evaluation of synergies among WNR, WNRL and NTI.



2.
Crude Quality Management Program services, consisting of:



a.
Development, maintenance and management of crude quality data in support of the
short range, long range, and strategic planning process;

b.
Contracting and management of third party laboratories in support of the crude
testing program; and

c.
Preparation of quarterly reports, identification of crude quality trends and
recommendations of additional testing and crude assay updates.



G.
GOVERNMENTAL AFFAIRS



1.
Governmental affairs and lobbying services, consisting of:



a.
Advocacy and lobbying of legislators and staff, agency commissioners and staff,
as well as the Governor and staff on all legislation impacting NTI;

b.
Selection and management of lobbying firm in development of NTI’s legislative
strategy and lobbying firm’s activities for NTI;

c.
Participation in state and regional petroleum coalitions on behalf of NTI and
meetings and calls, as requested;

d.
Drafting legislation directly or through lobbying firm for sponsored bills and
amendments;

e.
Attend or have a representative attend all legislative and administrative
hearings impacting NTI;

f.
Monitoring of all legislation, targeting and prioritizing NTI issues.

g.
Development and fostering of relationships with key legislators and government
officials;

h.
Reporting to NTI including weekly reports during legislative sessions and more
frequently as requested;

i.
Facilitation of interactions between NTI and legislators and candidates; and

j.
Oversight and support regarding compliance with applicable campaign finance and
related laws.



H.
CORPORATE COMMUNICATIONS / PUBLIC AFFAIRS



1.
Public Relations services, consisting of development of long and short term
plans for proactively engaging the media, including developing NTI positioning,
messaging and materials, including:





--------------------------------------------------------------------------------






a.
Press releases;

b.
Crisis communications plans and materials;

c.
Media lists;

d.
Media interaction; and

e.
Media training.



2.
Community Relations services, consisting of development of charitable giving and
volunteer program, including:



a.
Giving criteria;

b.
Budgets;

c.
Employee communication and activation; and

d.
Public recognition.



3.
Internal Communications services, consisting of:



a.
Management of regular town hall meetings; and

b.
Drafting and publication of quarterly NTI newsletter; and

c.
Other internal communications services as requested.



4.
Board Relations services, consisting of management and direction of all Board of
Director and committee communications and logistics, including:



a.
Development of annual Board of Director and committee schedules;

b.
Development and management of Board of Director and committee agendas;

c.
Arrangement of logistical details for all meetings; and

d.
Oversight over vendors providing tools for Board of Directors and executives.



5.
Advertising and Sponsorships services, consisting of development and
administration of plans and activities to raise NTI’s profile in the community
through paid advertising, sponsorships and promotional activities, including:



a.
Development of overall strategy;

b.
Evaluation of opportunities; and

c.
Activation of programs.



I.
INTERNAL AUDIT



1.
Internal Audit services, consisting of







--------------------------------------------------------------------------------




i.
Testing of IT General Controls, including assessment of the design and operating
effectiveness of the Information Technology General Controls;

ii.
SOX Compliance consultation, including support of overall SOX compliance
efforts.



J.
HR



1.
Management services for the following vendor systems:



a.
Fidelity 401(k), including weekly processing, file downloads for deferral and
loan updates via EAN or recurring items, submission and reconciliation of ExpHR
csv files to Fidelity against payroll funding details; and dashboard updates;

b.
Met Life, including verification and submission of invoices, updates input into
ExpHR for payroll deductions;

c.
Wells Fargo including entry and submission of retirement disbursements under
Cash Balance Plan and RSA/RSU Administration updates; and

d.
Corporate systems including HireRight, HR Smart, Talx/Equifax and CRS.



2.
Corporate HR services, consisting of:



a.
Management and administration of and service on Investment Committee and
Benefits Committee including facilitation of meetings and preparation and
maintenance of agendas, minutes and associated materials;

b.
Processing of CT Corp Invoices, as requested;

c.
Collection and provision of information for annual M&M Survey or other
compensation services, as requested;

d.
Provision of employment/income verifications, as requested; and

e.
Provision of consultation and support regarding HR, labor and benefits matters,
as requested.





--------------------------------------------------------------------------------






Exhibit A-2

Schedule of Compensation
Direct Expenses
Northern Tier will reimburse the Western Parties for all expenses and
out-of-pocket costs incurred by the Western Parties and their Subsidiaries in
connection with providing the Western Services or the Western Parties will
arrange to have those expenses and out-of-pocket costs paid directly by Northern
Tier.
Allocated Costs
Northern Tier will pay the Western Parties for the resources and overhead
support to provide the activities listed in Exhibit A-1 based on an allocation
of the costs (without markup) that are incurred by the Western Parties for such
resources and support. The costs for each service will be allocated to Northern
Tier based upon key metrics identified by the Western Parties as part of their
annual budgeting process and the allocation of those costs to their
Subsidiaries.
Prior to the Effective Date, the Western Parties and Northern Tier have agreed
on the resources and overhead support that are anticipated to be required for
the Western Services through March 31, 2015 and based on the cost allocation
methodology described above, the Western Parties have established service fees
to be paid by Northern Tier for the Western Services, as set forth below. This
initial estimate of resources and support will be used as the monthly service
fee for the Western Services through March 31, 2015.
For each six month period starting April 1, 2015 until April 1, 2017, the
Parties will review the amount of resources and overhead support actually
required to perform the Western Services during the prior six-month period, and
the Western Parties will use the actual level of resources and support in that
prior period (with any adjustments which the Parties may mutually establish) to
determine the monthly service fees for the Western Services for the following
six-month period using the cost allocation methodology described above.
For each twelve-month period starting on April 1, 2017 and thereafter, the
Parties will review the amount of resources and overhead support actually
required to perform the Western Services during the prior twelve-month period,
and the Western Parties will use the actual level of resources and support in
that prior period (with any adjustments which the Parties may mutually
establish) to determine the monthly service fees for the Western Services for
the following twelve-month period using the cost allocation methodology
described above.




--------------------------------------------------------------------------------




In connection with the foregoing, the revised service fees will be effective on
April 1st and October 1st for each six-month adjustment and on April 1st for
each annual adjustment. Prior to the effective date of the revised service fees,
the Parties shall use commercial reasonable efforts to determine the amount of
resources and overhead support actually required to perform the Western Services
in each prior period, and the Western Parties will prepare a statement
summarizing the revised service fees based on the cost allocation methodology
described above for such resources and support.




--------------------------------------------------------------------------------






Exhibit B-1

NTI Services
SERVICES TO BE PROVIDED BY NTI TO WNR


A.
RISK MANAGEMENT



1.
Risk management services, including evaluation of insurance needs, policies and
risks; management of brokers; placement of coverages; supervision over claims;
development and management of analytics to reduce risks and control costs; and
support of compliance functions.



B.
LEGAL



1.
Legal Services in support of HR, labor and employment.











--------------------------------------------------------------------------------






Exhibit B-2

Schedule of Compensation
Direct Expenses
Western will reimburse the Northern Tier Parties for all expenses and
out-of-pocket costs incurred by the Northern Tier Parties and their Subsidiaries
in connection with providing the NTI Services or Northern Tier will arrange to
have those expenses and out-of-pocket costs paid directly by Western.
Allocated Costs
Western will pay Northern Tier for the resources and overhead support to provide
the activities listed in Exhibit B-1 based on an allocation of the costs
(without markup) that are incurred by Northern Tier for such resources and
support. The costs for each service will be allocated to Western based upon key
metrics identified by Northern Tier as part of their annual budgeting process
and the allocation of those costs to their Subsidiaries.
Prior to the Effective Date, the Northern Tier and the Western Parties have
agreed on the resources and overhead support that are anticipated to be required
for the NTI Services through March 31, 2015 and based on the cost allocation
methodology described above, Northern Tier has established service fees to be
paid by the Western Parties for the NTI Services, as set forth below. This
initial estimate of resources and support will be used as the monthly service
fee for the NTI Services through March 31, 2015.
For each six month period starting April 1, 2015 until April 1, 2017, the
Parties will review the amount of resources and overhead support actually
required to perform the NTI Services during the prior six-month period, and
Northern Tier will use the actual level of resources and support in that prior
period (with any adjustments which the Parties may mutually establish) to
determine the monthly service fees for the NTI Services for the following
six-month period using the cost allocation methodology described above.
For each twelve-month period starting on April 1, 2017 and thereafter, the
Parties will review the amount of resources and overhead support actually
required to perform the NTI Services during the prior twelve-month period, and
Northern Tier will use the actual level of resources and support in that prior
period (with any adjustments which the Parties may mutually establish) to
determine the monthly service fees for the NTI Services for the following
twelve-month period using the cost allocation methodology described above.




--------------------------------------------------------------------------------




In connection with the foregoing, the revised service fees will be effective on
April 1st and October 1st for each six-month adjustment and on April 1st for
each annual adjustment. Prior to the effective date of the revised service fees,
the Parties shall use commercial reasonable efforts to determine the amount of
resources and overhead support actually required to perform the NTI Services in
each prior period, and Northern Tier will prepare a statement summarizing the
revised service fees based on the cost allocation methodology described above
for such resources and support.


